DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 25 recites “means for determining” and “means for configuring” thus invoking 35 U.S.C. 112(f) and Examiner cites ¶0127 of Applicant’s specification tying these “means” to a transceiver, processing system and memory component.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the determining whether the source reference signal is the QCL source of the target reference signal comprises" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 depends on claim 13, and there is no initial recitation of a method of “determining whether the source reference signal is the QCL source of the target reference signal” thus in claim 23, there is a lack of antecedent basis in reciting this as “the determining” as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9-10, 13-19, 21-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarifi (US 20210050963 A1, provisional application 62/886,145 filed 8/13/2019) in view of Yang et al. (“Yang”) (US 20220029692 A1).

Regarding claim 1, Zarifi teaches:
A network entity, comprising: at least one transceiver; a memory; and at least one processor communicatively coupled to the at least one transceiver and the memory, wherein the at least one processor is configured [Figure 3 shows base stations i.e. TRPs, 170, part of network with components Figure 2A]to: 
define a first set of configuration information for a source reference signal having a source reference signal bandwidth portion defined by a source reference signal frequency location [¶0116-118, various source reference signals are configured, including SSB and CSI-RS, which are source reference signals for a target e.g. PRS, and ¶0118 configured with frequency location information to the UE, and the claim does not recite actually sending this specific information to the UE, only that these parameters define the bandwidth region]; 
define a second set of configuration information for a target reference signal having a target reference signal bandwidth portion defined by a target reference signal start frequency and a target reference signal bandwidth size  [¶0116-118, second reference signal configuration information for target reference signal being TF PRS by serving cell thus comprising TRPs ¶0110, having a bandwidth considered a bandwidth size, comprising start frequency as comprising ARFCN with location in frequency considered to include a start]; 
and cause the at least one transceiver to transmit the first and second sets of configuration information for configuring a user equipment (UE) [¶0114-115, sent to ED with configuration information about source and target frequency information], wherein the first and second sets of configuration information indicate a quasi-co-location (QCL) relationship between the source reference signal and the target reference signal [¶0116-118, QCL relationship indicated between reference signals based on the configuration information sets], and wherein the QCL relationship is based on a transmitting transmission-reception point (TRP) [¶0116-118 Configuration for reference signals sent to UE by base station i.e. TRP as in ¶0110, ¶0114-115 thus based on TRP indicating the QCL relationship as the base station enables the QCL relationship based on the transmission] or a bandwidth overlap between the source reference signal bandwidth portion and the target reference signal bandwidth portion [Examiner notes this is an alternative condition that does not require support].
Zarifi teaches configuring bandwidth information for a source and target reference signal but does not teach bandwidth portions defined by start frequencies or bandwidth sizes however Yang teaches multiple reference signals and for each, configuring a bandwidth portion defined by a reference signal start frequency and a reference signal bandwidth size [¶0124-126 teaches a reference signal has third information, ¶0126 indicating start of frequency domain information and quantity i.e. bandwidth size, ¶0081 source reference signal types indicated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarifi such that the configuration information for the reference signals is related to a bandwidth for the reference signals defined by a start frequency and bandwidth size as in Yang. Zarifi teaches the source references signals e.g. SSB, CSI-RS but does not expressly teach the bandwidths defined by the parameters however it is a known convention that these signals have a start frequency and bandwidth size as evidenced in Yang ¶0124-126 and it would have been obvious to specify this in Zarifi in order that target resource information may be determined properly based on source reference signal information ¶0118 of Yang. 

Regarding claim 2, Zarifi-Yang teaches The network entity of claim 1, wherein the network entity is one of a location server, a location management function, or a serving TRP [Zarifi ¶0110, base station considered a TRP, Figure 3 170].

Regarding claim 3, Zarifi-Yang teaches:
The network entity of claim 1, wherein the source reference signal is a QCL source for the target reference signal with respect to Doppler shift, Doppler spread, average delay, delay spread, spatial receive parameter, or any combination thereof [Zarifi ¶0116 spatial receive parameters].

Regarding claim 4, Zarifi-Yang teaches:
The network entity of claim 1, wherein: the source reference signal is a downlink reference signal [Zarifi ¶0117 first signal is positioning signal or SSB, CSI-RS considered reference signal] and the target reference signal is a downlink positioning reference signal [¶0117, target is TF PRS].

Regarding claim 5, Zarifi-Yang teaches:
The network entity of claim 4 wherein: the source reference signal is one of a first downlink positioning reference signal (DL-PRS), a synchronization signal block (SSB), or a channel state information reference signal (CSI-RS), and the target reference signal is a second DL-PRS [Zarifi see ¶0026, ¶0116-119 reference signals as the source may be SSB, target is PRS].

Regarding claim 6, Zarifi-Yang teaches:
The network entity of claim 1, wherein: the source reference signal is a downlink positioning reference signal [[Zarifi ¶0026, ¶0116-119 source may be positioning signal ] the target reference signal is a downlink reference signal [¶0116-119 target is e.g. PRS being a downlink reference signal].

Regarding claim 7, Zarifi-Yang teaches:
The network entity of claim 6.
Zarifi in a first embodiment teaches source being PRS but the target also being PRS as in ¶0116, and in a later embodiment teaches wherein: the source reference signal is a DL-PRS, and the target reference signal is a CSI-RS [[Zarifi ¶0133, source signal may be a PRS QCL-D with the target TF CSI-RS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Zarifi. Zarifi in ¶0116-118 shows a method implemented for a target reference signal being PRS but it would have been obvious to also combine the embodiment of ¶0133 in which the target is CSI-RS as in Zarifi who teaches this allows the UE to detect various reference signals based on other similarly configured signals ¶0020.

Regarding claim 9, Zarifi-Yang teaches:
The network entity of claim 1, wherein: the source reference signal is configured through a frequency domain container specifying at least one first component carrier (CC), at least one first band, and/or at least one first bandwidth part (BWP) of the source reference signal [¶0113-114 PRS configuration being source signal configured via a container specifying e.g. channel number corresponding to a frequency location based on carrier information considered first band / carrier ¶0116-117], and the at least one processor is configured to: determine the source reference signal bandwidth portion based on the at least one first CC, the at least one first band, and/or the at least one first BWP prior to a determination of whether the source reference signal bandwidth portion and the target reference signal bandwidth portion are the same [¶0113-114, ¶0117 shows that the network entity configures the PRS being source reference signal in bandwidth according to ARFCN indicated thus according to band, and this is prior to any determination that source and target reference bandwidth portions are the same, the claim not requiring this determination step to actually be performed, Examiner noting that the same configuration for e.g. SSB is also performed based on ARFCN i.e. carrier for the SSB].

Regarding claim 10, Zarifi-Yang teaches:
The network entity of claim 9  wherein the source reference signal is a channel state information reference signal (CSI-RS) or a synchronization signal block (SSB) [[Zarifi ¶0116 SSB may be source reference signal for PRS].

Regarding claim 13, Zarifi teaches:
A method of a network entity, the method comprising [Figure 3 shows base stations i.e. TRPs, 170, part of network with components Figure 2A]: 
defining a first set of configuration information for a source reference signal having a source reference signal bandwidth portion defined by a source reference signal frequency location [¶0116-118, various source reference signals are configured, including SSB and CSI-RS, which are source reference signals for a target e.g. PRS, and ¶0118 configured with frequency location information to the UE, and the claim does not recite actually sending this specific start and size information to the UE, only that these parameters define the bandwidth region]; 
defining a second set of configuration information for a target reference signal having a target reference signal bandwidth portion defined by a target reference signal start frequency and a target reference signal bandwidth size  [¶0116-118, second reference signal configuration information for target reference signal being TF PRS by serving cell thus comprising TRPs ¶0110, having a bandwidth considered a bandwidth size, comprising start frequency as comprising ARFCN with location in frequency considered to include a start]; 
and transmitting the first and second sets of configuration information for configuring a user equipment (UE) [¶0114-115, sent to ED with configuration information about source and target frequency information], wherein the first and second sets of configuration information indicate a quasi-co-location (QCL) relationship between the source reference signal and the target reference signal [¶0116-118, QCL relationship indicated between reference signals based on the configuration information sets], and wherein the QCL relationship is based on a transmitting transmission-reception point (TRP) [Configuration of devices based on base station sending as in ¶0110, ¶0114-115 thus based on TRP indicating the QCL relationship as the base station enables the QCL relationship based on the transmission] or a bandwidth overlap between the source reference signal bandwidth portion and the target reference signal bandwidth portion [Examiner notes this is an alternative condition that does not require support].
Zarifi teaches configuring bandwidth information for a source and target reference signal but does not teach bandwidth portions defined by start frequencies or bandwidth sizes however Yang teaches multiple reference signals and for each, configuring a bandwidth portion defined by a reference signal start frequency and a reference signal bandwidth size [¶0124-126 teaches a reference signal has third information, ¶0126 indicating start of frequency domain information and quantity i.e. bandwidth size, ¶0081 source reference signal types indicated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarifi such that the configuration information for the reference signals is related to a bandwidth for the reference signals defined by a start frequency and bandwidth size as in Yang. Zarifi teaches the source references signals e.g. SSB, CSI-RS but does not expressly teach the bandwidths defined by the parameters however it is a known convention that these signals have a start frequency and bandwidth size as evidenced in Yang ¶0124-126 and it would have been obvious to specify this in Zarifi in order that target resource information may be determined properly based on source reference signal information ¶0118 of Yang. 

 Claim 14-19 and claim 21-22, see rejections for claims 2-7, 9-10 in which the physical structure is taught performing the same functions.

Regarding claim 25, Zarifi teaches:
A network entity comprising [Figure 3 shows base stations i.e. TRPs, 170, part of network with components Figure 2A]: 
Means for defining a first set of configuration information for a source reference signal having a source reference signal bandwidth portion defined by a source reference signal frequency location [¶0116-118, various source reference signals are configured, including SSB and CSI-RS, which are source reference signals for a target e.g. PRS, and ¶0118 configured with frequency location information to the UE thus comprising a size of some length, and the claim does not recite actually sending this specific information to the UE, only that these parameters define the bandwidth region]; 
Means for defining a second set of configuration information for a target reference signal having a target reference signal bandwidth portion defined by a target reference signal start frequency and a target reference signal bandwidth size  [¶0116-118, second reference signal configuration information for target reference signal being TF PRS by serving cell thus comprising TRPs ¶0110, having a bandwidth considered a bandwidth size, comprising start frequency as comprising ARFCN with location in frequency considered to include a start]; 
And means for transmitting the first and second sets of configuration information for configuring a user equipment (UE) [¶0114-115, sent to ED with configuration information about source and target frequency information], wherein the first and second sets of configuration information indicate a quasi-co-location (QCL) relationship between the source reference signal and the target reference signal [¶0116-118, QCL relationship indicated between reference signals based on the configuration information sets], and wherein the QCL relationship is based on a transmitting transmission-reception point (TRP) [Configuration of devices based on base station sending as in ¶0110, ¶0114-115 thus based on TRP indicating the QCL relationship as the base station enables the QCL relationship based on the transmission] or a bandwidth overlap between the source reference signal bandwidth portion and the target reference signal bandwidth portion [Examiner notes this is an alternative condition that does not require support].
Zarifi teaches configuring bandwidth information for a source and target reference signal but does not teach bandwidth portions defined by start frequencies or bandwidth sizes however Yang teaches multiple reference signals and for each, configuring a bandwidth portion defined by a reference signal start frequency and a reference signal bandwidth size [¶0124-126 teaches a reference signal has third information, ¶0126 indicating start of frequency domain information and quantity i.e. bandwidth size, ¶0081 source reference signal types indicated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarifi such that the configuration information for the reference signals is related to a bandwidth for the reference signals defined by a start frequency and bandwidth size as in Yang. Zarifi teaches the source references signals e.g. SSB, CSI-RS but does not expressly teach the bandwidths defined by the parameters however it is a known convention that these signals have a start frequency and bandwidth size as evidenced in Yang ¶0124-126 and it would have been obvious to specify this in Zarifi in order that target resource information may be determined properly based on source reference signal information ¶0118 of Yang. 

Regarding claim 26, Zarifi teaches:
A non-transitory computer-readable medium storing computer-executable instructions for a network entity, the computer-executable instructions comprising: one or more instructions instructing the network entity to [Figure 3 shows base stations i.e. TRPs, 170, part of network with components Figure 2A]: 
define a first set of configuration information for a source reference signal having a source reference signal bandwidth portion defined by a source reference signal frequency location [¶0116-118, various source reference signals are configured, including SSB and CSI-RS, which are source reference signals for a target e.g. PRS, and ¶0118 configured with frequency location information to the UE thus comprising a size of some length, and the claim does not recite actually sending this specific information to the UE, only that these parameters define the bandwidth region]; 
one or more instructions instructing the network entity to define a second set of configuration information for a target reference signal having a target reference signal bandwidth portion defined by a target reference signal start frequency and a target reference signal bandwidth size  [¶0116-118, second reference signal configuration information for target reference signal being TF PRS by serving cell thus comprising TRPs ¶0110, having a bandwidth considered a bandwidth size, comprising start frequency as comprising ARFCN with location in frequency considered to include a start]; 
one or more instructions instructing the network entity to transmit the first and second sets of configuration information for configuring a user equipment (UE) [¶0114-115, sent to ED with configuration information about source and target frequency information], wherein the first and second sets of configuration information indicate a quasi-co-location (QCL) relationship between the source reference signal and the target reference signal [¶0116-118, QCL relationship indicated between reference signals based on the configuration information sets], and wherein the QCL relationship is based on a transmitting transmission-reception point (TRP) [Configuration of devices based on base station sending as in ¶0110, ¶0114-115 thus based on TRP indicating the QCL relationship as the base station enables the QCL relationship based on the transmission] or a bandwidth overlap between the source reference signal bandwidth portion and the target reference signal bandwidth portion [Examiner notes this is an alternative condition that does not require support].
Zarifi teaches configuring bandwidth information for a source and target reference signal but does not teach bandwidth portions defined by start frequencies or bandwidth sizes however Yang teaches multiple reference signals and for each, configuring a bandwidth portion defined by a reference signal start frequency and a reference signal bandwidth size [¶0124-126 teaches a reference signal has third information, ¶0126 indicating start of frequency domain information and quantity i.e. bandwidth size, ¶0081 source reference signal types indicated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zarifi such that the configuration information for the reference signals is related to a bandwidth for the reference signals defined by a start frequency and bandwidth size as in Yang. Zarifi teaches the source references signals e.g. SSB, CSI-RS but does not expressly teach the bandwidths defined by the parameters however it is a known convention that these signals have a start frequency and bandwidth size as evidenced in Yang ¶0124-126 and it would have been obvious to specify this in Zarifi in order that target resource information may be determined properly based on source reference signal information ¶0118 of Yang. 

Claim(s) 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarifi (US 20210050963 A1, provisional application 62/886,145 filed 8/13/2019) in view of Yang et al. (“Yang”) (US 20220029692 A1) and Si et al. (“Si”) US 20210120519 A1).

Regarding claim 8, Zarifi-Yang teaches:
The network entity of claim 1.
Zarifi teaches QCL reference signals that have similar spatial parameters but does not teach a frequency layer constraint however Si teaches wherein: the at least one processor is configured to determine that the source reference signal and the target reference signal are transmitted from the transmitting TRP when the source reference signal and the target reference signal satisfy a frequency layer constraint, and the frequency layer constraint specifies that a first frequency layer is the same as a second frequency layer, the first frequency layer being a frequency layer of the source reference signal, and the second frequency layer being a frequency layer of the target reference signal [¶0186-191 teaches source and target reference signals e.g. PRS and a downlink reference signal DMRS or PRS and SSB, sharing an RE thus satisfying a frequency layer constraint as the RE shared by the reference signals is the frequency layer parameter, and share the RE or puncture the RE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the reference signals satisfying a frequency layer constraint as in Si. Zarifi teaches configuring a PRS in order that the UE may properly receive thus it would have been obvious to specify that the PRS may have a frequency layer constraint regarding another reference signal to configure how the UE would respond to this constraint as in Si who teaches this addresses “how a network device configures a PRS. Thus, user equipment (UE) cannot receive a PRS properly, and further cannot perform positioning based on the PRS” as in ¶0004. 

Regarding claim 20, see the similar rejections for claim 8 which teaches the corresponding physical structure performing the function.

Allowable Subject Matter
Claim 11-12, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
20210409167 - ¶0045
20210091900 - ¶0100-120
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478